 


116 HRES 596 EH: Electing Members to certain standing committees of the House of Representatives.
U.S. House of Representatives
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 596 
In the House of Representatives, U. S.,

September 26, 2019
 
RESOLUTION 
Electing Members to certain standing committees of the House of Representatives. 
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives: Committee on Education and Labor:Mr. Murphy of North Carolina.

Committee on Financial Services:Mr. Timmons. Committee on Homeland Security:Mr. Bishop of North Carolina.

Committee on Science, Space, and Technology:Mr. Murphy of North Carolina. Committee on Small Business:Mr. Bishop of North Carolina.

 
 
Cheryl L. Johnson,Clerk.
